DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,655,581 to Craft (Craft).
Concerning claim 1, Craft discloses a stump cutter comprising: 
a mainframe (20); 
a cutter wheel (12) supported by a boom (14) and rotatable about a cutter wheel axis spaced from the mainframe; 
a two-axis gimbal set (15, 16) supporting the boom (14) from the mainframe (20), the two-axis gimbal set (15) supporting the boom for sweep movements of the cutter wheel about a vertical cutter wheel sweep axis (at 40) and for tilt movements of the cutter wheel about a horizontal cutter wheel tilt axis (at 52); 
a prime mover (the engine of the tractor) supported on the mainframe (20) and configured to drive the cutter wheel about the cutter wheel axis; and 
a mechanical driveline (22) configured to provide power transmission from the prime mover to the cutter wheel, the mechanical driveline (22) including a constant velocity joint (column 5, lines 42-47), 
wherein the mechanical driveline (22) extends through the two-axis gimbal set (15, 16).
Concerning claim 2, Craft discloses the two-axis gimbal set (15, 16) includes a gimbal subframe (39, 47) pivotally supported about the cutter wheel sweep axis with respect to the mainframe.
Concerning claim 3, Craft discloses the two-axis gimbal set further includes a tilt subframe (46) pivotally coupled to the gimbal subframe.
Concerning claim 4, Craft discloses the mechanical driveline (22) extends through a cavity (80) defined by a subframe (82) of the boom (14).
Concerning claim 9, Craft discloses in figure 2 the constant velocity joint is a centered double cardan joint (as there are joints on both ends).
Concerning claim 11, Craft discloses the mechanical driveline (22) includes a fixed-length driveshaft (72).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft in view of U.S. Patent No. 5,657,803 to Kappel et al (Kappel).
Concerning claim 10, Craft discloses an angled gearbox (78) but does not disclose a boom subframe having a first leg and a second leg angled downwardly from the first leg.
Kappel discloses in figure 19, a stump cutter comprising:
a mainframe (21); 
a cutter wheel (46) supported by a boom (12) and rotatable about a cutter wheel axis spaced from the mainframe; 
a prime mover (21) supported on the mainframe (21) and configured to drive the cutter wheel (46) about the cutter wheel axis; and 
a mechanical driveline (29, 120, 131, 83, 84, 85, 138) configured to provide power transmission from the prime mover (21) to the cutter wheel (46), the mechanical driveline including a constant velocity joint (33, 34)
wherein a boom subframe (112, 87) extending from the two-axis gimbal set (113) to the cutter wheel (46) has a first leg (112) and a second leg (87) angled downwardly from the first leg, and the mechanical driveline includes an angled gearbox (131) at an intersection of first (112) and second legs (87).
Because both these references are concerned with a similar problem, i.e. stump cutters, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the boom subframe of Craft with that of Kappel as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Here, the combination would have the same results as it is simply a change in shape of the boom.
Concerning claim 12, Craft does not disclose the specifics of the mechanical driveline between the prime mover and the constant velocity joint.
Kappel discloses a stump cutter comprising:
a mainframe (21); 
a cutter wheel (46) supported by a boom (12) and rotatable about a cutter wheel axis spaced from the mainframe; 
a prime mover (21) supported on the mainframe (21) and configured to drive the cutter wheel (46) about the cutter wheel axis; and 
a mechanical driveline (29, 31, 32, 34, 38) configured to provide power transmission from the prime mover (21) to the cutter wheel (46), the mechanical driveline including a constant velocity joint (33, 34),
wherein the mechanical driveline includes a gearbox (31) positioned between the prime mover (21) and the constant velocity joint (33).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the mechanical driveline of Craft to include the connections between the prime mover and constant velocity joint of Kappel because, as disclosed by Kappel the gearbox (31) allows the ratio of power transmission from the prime mover through the driveline to be set at any desired level (column 4, lines 7-14).
Concerning claim 13, Craft does not disclose the specifics of the mechanical driveline between the prime mover and the constant velocity joint.
Kappel discloses a stump cutter as discussed above, further comprising a speed reduction device (31) positioned between the prime mover (21) and the constant velocity joint (33).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the mechanical driveline of Craft to include the connections between the prime mover and constant velocity joint of Kappel because, as disclosed by Kappel the gearbox (i.e. the speed reduction device) allows the ratio of power transmission from the prime mover through the driveline to be set at any desired level (column 4, lines 7-14).
Concerning claim 14, Craft does not disclose the specifics of the mechanical driveline between the prime mover and the constant velocity joint.
Kappel discloses a stump cutter as discussed above, wherein the mechanical driveline includes a clutch (29) positioned between the prime mover (21) and the constant velocity joint (34).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the mechanical driveline of Craft to include the connections between the prime mover and constant velocity joint of Kappel because, as disclosed by Kappel the clutch allows for selectively transmitting rotary power through the driveline (column 4, lines 7-14).
Concerning claim 15, Kappel, as applied to Craft, discloses the mechanical driveline includes a gearbox (31) positioned between the prime mover (21) and the constant velocity joint (33).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Concerning claim 5, the prior art does not disclose both of the cutter wheel sweep axis and the cutter wheel tilt axis intersect the constant velocity joint.  Craft discloses the joint is intersected by the sweep axis (at 40) but not the tilt axis (at 52).  In order for both the sweep axis and the tilt axis to intersect the constant velocity joint, the joint would have to be within the gimbal such that the axial connections between the gimbal and the boom are above and below the joint for the sweep axis and to the left and right of the joint for the tilt axis.  As such, the prior art also does not disclose the limitations of claim 8 as that claim more directly claims this positioning of the joint within the gimbal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2009/0101234 discloses a stump cutter having a two-axis gimbal (24).  U.S. Patent No. 5,829,497 discloses a stump cutter with a two-axis gimbal (3) and a driveline (34) running through the gimbal (3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
09/07/2022